EXHIBIT 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), effective as of July 16,
2014 (the “Amendment Effective Date”), is by and between THE BON-TON
STORES, INC., a Pennsylvania corporation (the “Company”), and BRENDAN L. HOFFMAN
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of January 23, 2012 and effective February 7, 2012,
(“Agreement”) pursuant to which Executive was employed as the Company’s
President and Chief Executive Officer;

 

WHEREAS, the Company and Executive desire to modify the Agreement;

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Agreement.

 

2.                                      Amendment of Paragraph 2 of the
Agreement.  Paragraph 2 of the Agreement, entitled “Term,” is deleted in its
entirety and replaced by the following:

 

This Agreement shall become effective on the Effective Date and shall continue
through the third anniversary of the Effective Date, unless terminated prior to
the third anniversary of the Effective Date (the “Term”).

 

3.                                      Amendment of Paragraph 4(c)(i) of the
Agreement.  Paragraph 4(c)(i) of the Agreement, entitled “Annual Bonus,” is
amended by adding a new subsection (D) to read as follows:

 

(D)                               Notwithstanding the foregoing, during the
Term, in the event of the Company’s termination of Executive, the Executive
shall remain entitled to receive the full amount of any earned Annual Bonus.

 

4.                                      Amendment of Paragraph 4(c)(ii) of the
Agreement.  Paragraph 4(c)(ii) of the Agreement, entitled “Award of Restricted
Shares,” is amended by adding a new subsection (D) to read as follows:

 

(D)                               Notwithstanding the foregoing and the specific
terms of Exhibit A (including but not limited to Sections 4 and 5 thereof),
Exhibit B (including but not limited to Sections 2(d), 4 and 5 thereof), the
May 6, 2013 Restricted Stock Agreement (Performance Shares) (including but not
limited to Sections 2, 4, 5 and 17 thereof) (the “Restricted Stock Agreement”)
and any other equity award agreement between the parties, during the Term, the
restrictions on (i) 100,000 Time-Based Vesting Restricted Shares (granted on or
about February 7, 2012), (ii) 125,000 Performance-Based Vesting Restricted
Shares (granted on or about February 7, 2012) based on fiscal year 2014
performance, and (iii)

 

--------------------------------------------------------------------------------


 

up to 75,000 performance-based vesting restricted shares (granted under the
Restricted Stock Agreement) based on aggregate fiscal years 2013 and 2014
performance and a total shareholder return ratio, shall in each case lapse upon
the Company’s termination of Executive (subject, in the case of
performance-based vesting restricted shares, to the Committee’s certification in
writing of its determination of the level of achievement, if any, of the
performance goals established in connection with the vesting of such shares of
performance-based restricted stock), and any other equity based compensation
under the Incentive Plan awarded to Executive shall be forfeited upon the
Company’s termination of Executive during the Term.

 

5.                                      Amendment of Paragraph 6 of the
Agreement.  Paragraph 6 of the Agreement, entitled “Relocation,” is amended as
follows:

 

(a)                                 The following provisions of Paragraph 6 are
deleted:  “Executive intends to relocate his residence to the Milwaukee,
Wisconsin metropolitan area by the end of the Term.  The Company shall reimburse
Executive for all relocation expenses incurred by Executive in accordance with
the Company’s policy applicable to relocation of senior executives of the
Company, and the Company shall make additional payments to Executive so that the
United States Federal and state tax effect to Executive of the reimbursements
for relocation expenses is zero.”

 

(b)                                 The remaining provisions of Paragraph 6
shall remain in full force and effect.

 

6.                                      Amendment of Paragraph 10 of the
Agreement.  Paragraph 10 of the Agreement, entitled “Termination of Employment,”
is deleted in its entirety and replaced by the following:

 

The Company may terminate Executive’s employment and the Agreement for any or no
reason at any time prior to February 7, 2015 by written notice to Executive.
Absent termination of Executive’s employment and the Agreement prior to
February 7, 2015, Executive’s employment with the Company and the Employment
Agreement shall terminate on February 7, 2015.

 

7.                                      Paragraph 11 of the Agreement. 
Paragraph 11 of the Agreement, entitled “Payments Upon Termination,” is deleted
in its entirety and replaced by the following:

 

The Company shall pay Executive his salary and monthly COBRA payment applicable
to Executive through the third anniversary of the Effective Date, which is
February 7, 2015, regardless of whether Executive’s employment is terminated
prior to this date and regardless of the reason for Executive’s termination of
employment. Notwithstanding the foregoing, the amount of salary to be paid by
the Company pursuant to this Paragraph shall be offset by the amount of any
compensation paid to Executive by a third party for services performed prior to
February 7, 2015.

 

8.                                      Amendment of Paragraph 13 of the
Agreement.  Paragraph 13 of the Agreement, entitled “Non-Solicitation,
Non-Competition and Confidentiality,” is amended as follows:

 

(a)                                 Paragraph 13(b) is deleted in its entirety
and all references to Paragraph 13(b) are likewise deleted.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The remaining provisions of Paragraph 13
shall remain in full force and effect.

 

9.                                      Governing Law.  This Amendment and all
questions relating to its validity, interpretation, performance and enforcement
(including, without limitation, provisions concerning limitations of actions),
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, notwithstanding any conflict-of-laws doctrines of
such state or any other jurisdiction to the contrary, and without the aid of any
canon, custom or rule of law requiring construction against the draftsman.

 

10.                               Execution in Counterparts.  This Amendment may
be executed in any number of counterparts, each of which shall be deemed to be
an original against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This Amendment shall
become effective and binding when one or more counterparts hereof, individually
or taken together, shall bear the signatures of all of the parties hereto.

 

11.                               Effect of Amendment.  Except as may be
affected by this Amendment, all of the provisions of the Agreement shall
continue in full force and effect.  The provisions of this Amendment shall not
constitute a waiver or modification of any terms or conditions of the Agreement
other than as expressly set forth herein.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed and delivered this Agreement as of the date first above written.

 

 

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

By:

/s/Tim Grumbacher

 

Tim Grumbacher,

 

Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Brendan L. Hoffman

 

Brendan L. Hoffman

 

4

--------------------------------------------------------------------------------